Citation Nr: 0734575	
Decision Date: 11/02/07    Archive Date: 11/19/07

DOCKET NO.  05-27 623	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Pittsburgh, Pennsylvania



THE ISSUES

1.  Entitlement to service connection for claimed seborrheic 
dermatitis of the facial area, to include as due to exposure 
to Agent Orange.  

2.  Entitlement to service connection for claimed 
hypertension, to include as due to exposure to Agent Orange.  

3.  Entitlement to an effective date prior to May 1, 2003 for 
the grant of service connection for the service-connected 
tinnitus.  



ATTORNEY FOR THE BOARD

G. Jackson, Associate Counsel




INTRODUCTION

The veteran served on active duty from August 1959 to August 
1963 and June 1970 to October 1979.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2003 rating decision issued by 
the RO.  

The veteran requested a hearing before a Veterans Law Judge 
(VLJ) at the RO in his August 2005 and September 2006 
Substantive Appeals.  He withdrew his request in July 2007.  
See 38 C.F.R. § 20.702(e) (2007).  

The issue of service connection for seborrheic dermatitis of 
the facial area is addressed in the REMAND portion of this 
document and is being remanded to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the veteran if further action is required on his part.  



FINDINGS OF FACT

1.  The veteran is not shown to have manifested complaints or 
findings of hypertension in service or for many years 
thereafter.  

2.  The currently demonstrated hypertension is not shown to 
be due to any event or incident of the veteran's period of 
active service.  

3.  The veteran's original claim of service connection for 
tinnitus was received on May 1, 2003, more than one year 
following his discharge from service.  




CONCLUSIONS OF LAW

1.  The veteran does not have disability manifested by 
hypertension due to disease or injury that was incurred in or 
aggravated by active service; nor may any be presumed to have 
been incurred therein.  38 U.S.C.A. §§ 1110, 1112, 1131, 
5103, 5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.159, 3.303, 3.307, 3.309 (2007).  

2.  An effective date earlier than the date of claim on May 
1, 2003 for the grant of service connection for tinnitus is 
not assignable.  38 U.S.C.A. §§ 5101, 5103, 5103A, 5107, 5110 
(West 2002 & Supp. 2005); 38 C.F.R. §§ 3.114, 3.151, 3.155, 
3.303, 3.400 (2007).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VCAA

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107) became law.  The regulations implementing the 
VCAA provisions have since been published.  38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a).  

In this case, the Board finds that all relevant facts have 
been properly developed in regard to the veteran's claim, and 
no further assistance is required in order to comply with 
VA's statutory duty to assist him with the development of 
facts pertinent to his claim.  See 38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  

Specifically, the RO has obtained records of treatment 
reported by the veteran and has afforded him a comprehensive 
VA examination addressing his claimed disorder.  There is no 
indication from the record of additional medical treatment 
for which the RO has not obtained, or made sufficient efforts 
to obtain, corresponding records.

The Board is also satisfied that the RO met VA's duty to 
notify the veteran of the evidence necessary to substantiate 
his claim in May 2003 and January 2005 letters.  By these 
letters, the RO also notified the veteran of exactly which 
portion of that evidence was to be provided by him and which 
portion VA would attempt to obtain on his behalf.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In these letters, the veteran was also advised to submit 
additional evidence to the RO, and the Board finds that this 
instruction is consistent with the requirement of 38 C.F.R. 
§ 3.159(b)(1) that VA request that a claimant provide any 
evidence in his or her possession that pertains to a claim.  

The Board is aware that the May 2003 letter concerned the 
veteran's initial service connection claim, not the earlier 
effective date claim.  However, the current appeal arose upon 
the grant of service connection in July 2003.  

The question of whether a further VCAA letter for such a 
"downstream" issue is required was addressed by the VA 
Office of General Counsel in VAOPGCPREC 8-2003 (Dec. 22, 
2003).  

In this precedent opinion, the General Counsel held that, in 
such circumstances, a Statement of the Case was required in 
cases involving a "downstream" issue, but 38 U.S.C.A. 
§ 5103(a) did not require separate notice of the information 
and evidence necessary to substantiate the newly raised 
issue.  Id.  Here, the requirement of a Statement of the Case 
was met in August 2006.  

In Mayfield v. Nicholson, 07-7130 (Fed. Cir. September 17, 
2007), the United States Court of Appeals for the Federal 
Circuit (Federal Circuit) reaffirmed principles set forth in 
earlier Federal Circuit and United States Court of Appeals 
for Veterans Claims (Court) cases in regard to the necessity 
of both a specific VCAA notification letter and an 
adjudication of the claim following that letter.  See also 
Mayfield v. Nicholson, 19 Vet. App. 103, 121 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006); Mayfield v. 
Nicholson, 20 Vet. App. 537 (2006).  

The Mayfield line of decisions reflects that a comprehensive 
VCAA letter, as opposed to a patchwork of other post-
decisional documents (e.g., Statements or Supplemental 
Statements of the Case), is required to meet VA's 
notification requirements.  At the same time, VCAA 
notification does not require an analysis of the evidence 
already contained in the record and any inadequacies of such 
evidence, as that would constitute a preadjudication 
inconsistent with applicable law.  

The VCAA letter should be sent prior to the appealed rating 
decision or, if sent after the rating decision, before a 
readjudication of the appeal.  A Supplemental Statement of 
the Case, when issued following a VCAA notification letter, 
satisfies the due process and notification requirements for 
an adjudicative decision for these purposes.

Here, the noted VCAA letters were issued both prior and 
subsequent to the appealed July 2003 rating decision.  
However, as indicated, the RO has taken all necessary steps 
to both notify the veteran of the evidence needed to 
substantiate his claim and assist him in developing relevant 
evidence.  Further, the RO readjudicated the appeals in 
subsequent Statements of the Case and Supplemental Statements 
of the Case.  

The Board is also aware of the considerations of the Court in 
Dingess v. Nicholson, 19 Vet. App. 473 (2006), regarding the 
need for notification that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.  

In September 2006 and July 2007 letters the RO notified the 
veteran of the evidence necessary to establish both 
disability ratings and effective dates in compliance with 
these requirements.  Id.  

Accordingly, the Board finds that no prejudice to the veteran 
will result from an adjudication of his claim in this Board 
decision.  Rather, remanding this case back to the RO for 
further VCAA development would be an essentially redundant 
exercise and would result only in additional delay with no 
benefit to the veteran.  See Bernard v. Brown, 4 Vet. App. 
384, 394 (1993); see also Sabonis v. Brown, 6 Vet. App. 426, 
430 (1994) (remands which would only result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran are to be avoided).  


II.  Hypertension

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time.  If chronicity in service 
is not established, a showing of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b).  

Service connection may also be granted for any disease 
diagnosed after discharge when all of the evidence 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  

Also, certain chronic diseases, including hypertension, may 
be presumed to have been incurred during service if 
manifested to a compensable degree within one year of 
separation from active military service.  38 U.S.C.A. 
§§ 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.   

Further, certain diseases may also be presumed to have been 
incurred during service if it is shown that the veteran was 
exposed to an herbicide agent during active military, naval, 
or air service.  38 U.S.C.A. §§ 1112, 1113, 1137; 38 C.F.R. 
§§ 3.307, 3.309. 

The Board observes that VA regulations also provide that a 
veteran who had active military, naval, or air service in the 
Republic of Vietnam during the Vietnam Era and has one of the 
diseases listed in 38 C.F.R. § 3.309(e) shall be presumed to 
have been exposed during such service to an herbicide agent, 
unless there is affirmative evidence to establish that the 
veteran was not exposed to any such agent during that 
service.  38 C.F.R. § 3.307(a)(6)(iii).  In such 
circumstances, service connection may be granted on a 
presumptive basis for the diseases listed in 38 C.F.R. § 
3.309(e).  See 38 C.F.R. § 3.307(a)(6)(ii).  

Despite the veteran's contentions, hypertension is not a 
disease that has been associated with exposure to certain 
herbicide agents.  In the absence of evidence of a recognized 
disease associated with exposure to herbicide agents, 38 
C.F.R. § 3.307(a)(6)(ii) is not applicable, and the veteran's 
claim will only be addressed on a direct service connection 
basis in this decision.  See Combee v. Brown, 34 F.3d 1039, 
1042 (Fed. Cir. 1994).  

The Board has reviewed the veteran's service medical records 
and observes that they are entirely negative for complaints 
or findings of hypertension, or any other cardiovascular 
disorder.  

The earliest evidence of record of hypertension is a February 
2002 record, about twenty-three years after his discharge 
from service.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 
2000) (evidence of a prolonged period without medical 
complaint after service can be considered along with other 
factors in the analysis of a service connection claim).  

The Board is aware that in the July 2003 VA examination 
report, the examiner diagnosed the veteran with arterial 
hypertension, ongoing since 1972.  However, the Board notes 
the examination report gives no indication that the 
examination was based on a review of the claims file or the 
service medical records.  See Miller v. West, 11 Vet. App. 
345, 348 (1998); Gabrielson v. Brown, 7 Vet. App. 36, 40 
(1994).  The basis for the medical statement in this regard 
is not adequately explained.   

The veteran has not submitted subsequent medical evidence 
with an opinion or other competent evidence that would serve 
to link the current hypertension to any event or incident of 
his active service.  Further, he has not presented evidence 
that hypertension was manifested to a compensable degree 
within one year of separation from active military service.  

The only evidence of record supporting the veteran's claim 
are his various lay statements.  While the veteran is 
competent to testify to symptoms capable of lay observation, 
he has not been shown to possess the requisite medical 
training or credentials needed to render a diagnosis or a 
competent opinion as to medical causation.  

Accordingly, his lay opinion does not constitute competent 
medical evidence and lacks probative value.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992); see also Routen v. 
Brown, 10 Vet. App. 183, 186 (1997), aff'd, 142 F.3d 1434 
(Fed. Cir. 1988); YT v. Brown, 9 Vet. App. 195, 201 (1996).  

The Board acknowledges that VA is statutorily required to 
resolve the benefit of the doubt in favor of the veteran when 
there is an approximate balance of positive and negative 
evidence regarding the merits of an outstanding issue.  That 
doctrine, however, is not applicable in this case because the 
preponderance of the evidence is against the veteran's 
claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); 
38 U.S.C.A. § 5107(b).  Thus, the claim must be denied.  


III.  Earlier effective date

Unless otherwise specified, the effective date of an 
evaluation and award of pension, compensation or dependency 
and indemnity compensation based on an original claim, a 
claim reopened after final disallowance, or a claim for 
increase is to be fixed in accordance with the facts found, 
but will not be earlier than the date of receipt of the 
claimant's application.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 
3.400.  

In service connection cases, the effective date is the date 
of receipt of claim or the date entitlement arose, whichever 
is later.  However, if the claim is received within one year 
of separation from service, the effective date will be the 
day following the date of separation from service.  38 C.F.R. 
§ 3.400(b)(2).  

A specific claim in the form prescribed by the Secretary must 
be filed in order for benefits to be paid to any individual 
under the laws administered by VA.  38 U.S.C.A. § 5101(a)).  
38 C.F.R. § 3.155 provides that any communication or action 
indicating intent to apply for one or more VA benefits may be 
considered an informal claim.  Such an informal claim must 
identify the benefit sought.  38 C.F.R. § 3.1(p) defines 
application as a formal or informal communication in writing 
requesting a determination of entitlement or evidencing a 
belief in entitlement to a benefit.  See also Rodriguez v. 
West, 189 F.3d. 1351 (Fed. Cir. 1999).  

VA is required to identify and act on informal claims for 
benefits.  38 U.S.C.A. § 5110(b)(3); 38 C.F.R. §§ 3.1(p), 
3.155(a).  See also Servello v. Derwinski, 3 Vet. App. 196, 
198-200 (1992).  Upon receipt of an informal claim, if a 
formal claim has not been filed, an application form will be 
forwarded to the claimant for execution.  If received within 
one year from the date it was sent to the claimant, it will 
be considered filed as of the date of receipt of the informal 
claim.  

38 C.F.R. § 3.157(a) provides that the effective date of 
pension or compensation benefits (as a claim for increase or 
to reopen) will be the date of receipt of the claim or the 
date entitlement arose, whichever is later.  If a formal 
claim for compensation has previously been allowed, or a 
formal claim for compensation disallowed for the reason that 
the service-connected disability is not compensable in 
degree, a report of examination or hospitalization can be 
accepted as an informal claim for benefits.  Acceptance of a 
report of examination or treatment as a claim for increase is 
subject to the payment of retroactive benefits from the date 
of a report or for a period of one year prior to the date of 
receipt of the report.  38 C.F.R. § 3.157.  

As to reports prepared by VA or the uniformed services, the 
date of receipt of such a claim is deemed to be the date of 
outpatient or hospital examination or date of admission to a 
VA or uniformed services hospital.  38 C.F.R. § 3.157(b)(1). 
 

For reports prepared by a non-VA hospital where the veteran 
was maintained at VA expense, the date of admission to the 
hospital is accepted as the date of receipt of claim if VA 
maintenance was authorized prior to admission.  For all other 
reports, including reports from private physicians, laymen, 
and state and other institutions, the date of receipt of the 
reports is accepted as the date of receipt of an informal 
claim.  38 C.F.R. § 3.157(b).  

In the present case, the veteran's initial claim of service 
connection for tinnitus was received by the RO on May 1, 
2003.  In July 2003, the RO granted service connection for 
tinnitus and assigned a 10 percent evaluation as of May 1, 
2003, the date the veteran's claim was received.  

The veteran asserts that he is entitled to an earlier 
effective date because he was not advised of his rights to 
file a claim for tinnitus at the time of his discharge from 
service.  

Although he may not have been aware of the law in 1979, the 
Court has held that persons dealing with the Government are 
charged with knowledge of Federal statutes and lawfully 
promulgated agency regulations "'regardless of actual 
knowledge of what is in the [r]egulations or of the hardship 
resulting from innocent ignorance.'"  Morris v Derwinski, 1 
Vet. App. 260, 265 (1991) (citing Fed. Crop Ins. Corp. v. 
Merrill, 33 U.S. 380, 384-385 (1947)).  

The veteran asserts that his tinnitus symptoms started in 
service.  However, a specific claim must be filed in order 
for benefits to be paid to any individual under the laws 
administered by VA.  38 U.S.C.A. § 5101(a); 38 C.F.R. § 
3.151.  

As noted, the veteran did not file a claim with VA until May 
1, 2003.  He does not allege that he filed an earlier claim.  

As there is no document prior to May 1, 2003 that can be 
considered to be either a formal or informal claim of service 
connection, the date of claim or May 1, 2003 is the earliest 
effective date for the grant of service connection for 
tinnitus.  



ORDER

Service connection for claimed hypertension, to include as 
due to exposure to Agent Orange is denied.

An effective date earlier than May 1, 2003, for the award of 
service connection for tinnitus is denied.  



REMAND

In his August 2005 Substantive Appeal, the veteran indicated 
that he had received treatment for his skin disorder from 
several private doctors.  However, there is no indication 
that the RO attempted to obtain these private records.  

Thus, the Board finds that the RO has not met its duty to 
assist imposed by the Veterans Claims Assistance Act of 2000 
(VCAA).  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 
C.F.R. § 3.159 (2007).  

Accordingly, this remaining matter is REMANDED to the RO for 
the following action:

1.  A letter should be sent to the 
veteran explaining, in terms of 
38 U.S.C.A. §§ 5103 and 5103A (West 2002 
& Supp. 2005), the need for additional 
evidence regarding his claim.  The letter 
must inform the veteran about the 
information and evidence that is 
necessary to substantiate the claim, 
notify him of the type of evidence that 
VA will seek to provide, inform him of 
the type of evidence that he is expected 
to provide, and request that he provide 
any and all relevant evidence currently 
in his possession.  

The veteran should also be notified that 
both a disability evaluation and an 
effective date for that evaluation will 
be granted.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  

2.  The RO should take appropriate steps 
to contact the veteran in order to have 
him provide information referable to all 
treatment received for the claimed 
seborrheic dermatitis of the facial area 
since service.  Based on the response, 
the RO should undertake all indicated 
action to obtain copies of all clinical 
records from any identified treatment 
source.  The veteran should also be 
informed that he can submit evidence to 
support his claim.  

3.  The veteran should be afforded a VA 
examination to determine the nature and 
likely etiology of the claimed seborrheic 
dermatitis of the facial area.  

The veteran's claims file should be made 
available to the examiner for review in 
conjunction with the evaluation.  All 
studies deemed necessary should be 
performed.  

Based on a review of the claims file and 
the clinical findings of the examination, 
the examiner should opine as to whether 
the veteran has current seborrheic 
dermatitis of the facial area that at 
least as likely as not (e.g., a 50 
percent or greater likelihood) had its 
clinical onset during his period of 
active service in Vietnam.  A complete 
rationale should be given for all 
opinions and conclusions expressed in a 
typewritten report.  

4.  After completion of the above 
development, the veteran's claim of 
service connection for seborrheic 
dermatitis of the facial area should be 
readjudicated.  If the determination 
remains adverse to the veteran, he should 
be furnished with a Supplemental 
Statement of the Case and given an 
opportunity to respond thereto.  

Thereafter if indicated, this case should be returned to the 
Board for the purpose of appellate disposition.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).  



______________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals




 Department of Veterans Affairs


